DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered. 
Claim Objections
Claims 14, 21, & 23 are objected to because of the following informalities:  a typographical error “ with p-type semiconductor later - -” and has to be change to “layer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 22, it is confusing to be an independent claim since claim 22 is depended on claim 1 because of reciting “ - - the light-emitting diode of claim 1 - -”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 20150098224)
Regarding claim 14, Hong discloses that a backplane comprising:
a substrate 140 comprising a plurality of pixel regions (Fig. 9 & 10); and
a mold 260 surrounding each of the plurality of pixel regions, wherein each pixel region from among the plurality of pixel regions of the substrate comprises:
a first bonding pad 154 (164-5) on a center of the pixel region configured to be bonded to a first electrode pad 134 of a light-emitting diode (LED) (Fig. 3 and 4B) ; and 
a second bonding pad 162-1 or 162-2 that is separated from the first bonding pad and that has a plurality of bonding regions disposed in a direction from a corner of the pixel region to an opposite corner of the pixel region (Fig. 4B), the second bonding pad 152 being configured to be bonded to a second electrode pad 132 of the LED, wherein the first electrode pad 134 and the second electrode pad 132 of the LED are on a same side of the LED (Fig. 3), and wherein one of the first electrode pad and the second electrode pad 132 is in contact with a P-type semiconductor layer 122 of the LED and the other one of the first electrode pad 134 and the second electrode pad is in contact with an N-type semiconductor layer 126 of the LED (Fig. 3).
Reclaim 15, Hong discloses that the second bonding pad 162-1 to 162-4 is configured to surround the first bonding pad 164-5 (Fig. 4B).
Reclaim 16, Hong discloses that each pixel region from among the plurality of pixel regions comprises four corners, and wherein each bonding region from among the plurality of bonding regions of the second bonding pad is positioned at a respective corner of the four corners of the pixel region (Fig. 4B). 
Reclaim 17, Hong discloses that the plurality of bonding regions in the four corners of the pixel region are connected to each other (Fig. 3& 4B).
Reclaim 18, Hong discloses that each pixel region from among the plurality of pixel regions corresponds to a respective mold region of the mold, and wherein each mold region of the mold comprises a plurality of side walls inclined with respect to a normal direction perpendicular to a surface of the substrate (Fig. 9). 
Reclaim 19, Hong discloses that the first bonding pad comprises an N-type electrode pad or a P-type electrode pad (Fig. 3 & 4B).
Reclaim 20, Hong discloses that the second bonding pad comprises an N-type electrode pad or a P-type electrode pad (Fig. 3 & 4B).
Regarding claim 21, Hong discloses that a backplane comprising: 
a substrate 140;
a mold 260 (Fig. 9) provided on the substrate to define a plurality of pixel regions;
a first bonding pad 154 provided at a center of each pixel region from among the plurality of pixel regions, the first bonding pad being configured to be bonded to a first electrode pad 134 of a light-emitting diode (LED) (Fig. 3, 4B & 9); and 
a second bonding pad 152 separated from the first bonding pad 154 in each pixel region from among the plurality of pixel regions, the second bonding pad 152 being configured to be bonded to a second electrode pad 132 of the LED, wherein for each pixel region from among the plurality of pixel regions, the second bonding pad surrounds the first bonding pad (Fig. 3, 4B & 9), is continuously disposed along a boundary of three edges of the pixel region, and comprises a plurality of bonding regions for bonding a device such that a bonding region from among the plurality of bonding regions is disposed in each corner of four corners of the pixel region;-and wherein each bonding region from among the plurality of bonding regions in the second bonding pad is wider than other regions of the second bonding pad and comprises a portion protruding toward the first bonding pad (Fig. 4B), wherein the first electrode pad and the second electrode pad of the LED are on a same side of the LED, and wherein one of the first electrode pad and the second electrode pad 132 is in contact with a P-type semiconductor layer 122 of the LED and the other one of the first electrode pad 134 and the second electrode pad is in contact with an N-type semiconductor layer 126 of the LED (Fig. 3 & 4B).
Regarding claim 22, Hong discloses that a light-emitting diode (LED) display comprising:
a substrate 140 comprising a plurality of pixel regions;
a mold surrounding each pixel region from among the plurality of pixel regions; and
the light-emitting diode of claim 1, mounted in and bonded to a respective pixel region of the substrate to emit light, wherein each pixel region from among the plurality of pixel regions of the substrate comprises: 
a first bonding pad 154 on a center of the pixel region, ; and 
a second bonding pad 152 (Fig. 3 & 4B) that is separated from the first bonding pad and that has a plurality of bonding regions disposed in a direction from a corner of the pixel region to an opposite comer of the pixel region.
Regarding claim 23, Hong discloses that a light-emitting diode (LED) display comprising: 
a substrate 140 comprising a display driving circuit unit and a plurality of pixel regions electrically connected to the display driving circuit unit;
a first bonding pad 154 formed on a center of each pixel region from among the plurality of pixel regions;
a second bonding pad 152 formed in each pixel region from among the plurality of pixel regions, the second bonding pad being separated from the first bonding pad;
an LED 120 that is mounted in each pixel region from among the plurality of pixel regions and that comprises a first electrode pad 134 in contact with the first bonding pad 154 and a second electrode pad 132 in contact with the second bonding pad 152; and 
a mold 260 surrounding each pixel region from among the plurality of pixel regions, wherein for each pixel region from among the plurality of pixel regions, the second bonding pad surrounds the first bonding pad and comprises a plurality of bonding regions (Fig. 3 & 4B) , and for each pixel region from among the plurality of pixel regions, the first electrode pad and the second electrode pad are disposed in a direction from a corner of the pixel region to an opposite comer of the pixel region, wherein the first electrode pad and the second electrode pad of the LED are on a same side of the LED, and
wherein one of the first electrode pad and the second electrode pad 132 is in contact with a P- type semiconductor layer 122 of the LED and the other one of the first electrode pad 132 and the second electrode pad is in contact with an N-type semiconductor layer 126 (Fig. 3, 4B & 9) of the LED. 
Reclaim 24, Hong discloses that for each pixel region from among the plurality of pixel regions, the LED further comprises a third electrode pad that is separated from the second electrode pad and that is in contact with the second bonding pad, and the first electrode pad, the second electrode pad and the third electrode pad are disposed in the direction (Fig. 3 & 4B).
Allowable Subject Matter
Claims 1-13 are allowed over the prior arts & applicant’s argument filed on 9/06/2022.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899